^ARMSTRONG, J.,
CONCURRING.
I respectfully concur. Under the somewhat peculiar procedural history of this case, the procedural issues raised by the exceptions of improper cumulation of actions should not result in dismissal. Also, I question whether the exception of res judicata is properly based upon a prior judgment in the same action. Lastly, I note that nothing in our decision in this appeal, in which only procedural issues are raised, implies any view about the substantive merits of this case.